Citation Nr: 1710531	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), presently rated as 50 percent disabling prior to August 8, 2016, and 70 percent since that date.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1979 and from July 1984 to May 1997.  

This matter comes before the Board of Veterans' Appeals on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

As a matter of background, this appeal previously came before the Board in May 2015, at which time the Board dismissed an appeal for an increased disability rating for lumbar disc disease and remanded the increased disability claim for PTSD.  Particularly, the Board noted that the PTSD rating claim had been incorrectly closed by the RO prior to it reaching the Board, but that the record was unclear as to whether the Veteran wished to pursue the increased rating claim, or pursue a separate claim for service connection of anxiety.  The Board also requested clarification as to whether the Veteran wished to have a hearing before a Veterans Law Judge.  In October 2015, the Veteran responded in writing that he wished to continue his appeal for an increased rating of PTSD and that he did not desire a hearing.  As such, the matter has since been returned to the Board for further appellate review.  

Following the most recent Board remand of the issue on appeal, an August 2016 rating decision granted an increased disability rating for PTSD, effective August 8, 2016.  As this does not constitute a total grant of the benefit sought on appeal, the matter remains before the Board.  The Board has recharacterized the issue on appeal to reflect the new ratings, as described on the title page, above.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2016, the Veteran submitted a Notice of Disagreement to a March 2016 rating decision that denied entitlement to service connection for a right shoulder disability, a left shoulder disability, and tinnitus.  A review of the record reveals that the RO is continuing to develop these claims and they are not subject to this appeal.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

For all periods on appeal, the Veteran's PTSD has been manifested by symptomatology resulting in occupational and social impairment, with deficiencies in most areas.

CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a 70 percent rating, but no more, for an acquired psychiatric disorder, characterized as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in February 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports RO hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the PTSD and depression, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD with depression is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016), which provides the rating criteria for mental health disorders.  The Veteran's PTSD is presently rated as 50 percent disabling prior to August 8, 2009 and 70 percent since that date.  It is the Veteran's contention that his PTSD has caused more significant symptoms than the present rating compensates.  

Under the applicable Diagnostic Code, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF Score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)."  A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).

The evidence of record indicates that in September 2010, the Veteran was afforded an initial PTSD examination in connection with his claim.  He appeared casually groomed with considerable anxiety.  Mood was anxious; affect was appropriate to content.  Thought process was logical.  No loosening of associations or confusion was noted.  Memory was grossly intact.  He denied hallucinations.  Insight was adequate.  The Veteran reported being married, but separate from his wife for over 15 years.  He reported working for a state veteran's service organization, although he reported being written up for multiple verbal altercations at work.  When not at work, he reported having no extracurricular activities, choosing to stay in bed.  The Veteran denied suicidal intent but did report suicidal ideation.  He denied homicidal ideation.  The examiner described his symptoms as moderate to severe, occurring many days a week.  He was assigned a GAF score of 48, indicating serious symptoms.   

At a VA examination in November 2012, the Veteran's symptoms included hyperarousal, insomnia, irritability, anger, impaired concentration, hypervigilance, and exaggerated startle response.  Avoidance symptoms were noted.  Detachment was reported.  Affect was restricted.  The Veteran also endorsed depression and feelings of a foreshortened future, which the examiner stated were encompassed by the diagnosis of PTSD.  The Veteran reported being divorced and dating.  He reported being employed.  Outside of work, he reported that he sleeps, watches television, and rests, without any extracurricular activities.  He reported a history of physical altercations, particularly at work.  He experienced suspiciousness and chronic sleep impairment.  He had difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  He reported suicidal ideation.  Neglect of personal appearance and hygiene were noted.  He reported visual hallucinations, described as "things that are not there like maybe ghosts, shadows, something moves."  The Veteran was assigned a GAF score of 57, indicating moderate symptoms.  

In July 2014, he was afforded a new VA examination.  He reported being divorced from his wife in 2013 after 30 years of marriage.  He reported seeing his daughter once a month, but seeing his sons infrequently.  He denied wishing to visit with other family members.  He reported formerly enjoying golf, but being unable to play due to a shoulder injury.  He denied other social and extracurricular activities.  He reported being employed as a Veteran's Service Officer but having conflict in the workplace, particularly reporting irritation from his supervisor and by Veterans who are "trying to put something over on him."  He reported being written up recently for a verbal altercation with his supervisor, although he was unable to recall what the supervisor said that prompted the altercation.  He reported having an impulse problem.  He denied any pursuit of treatment for PTSD, believing that medication worked, but reporting a near constant state of panic.  Symptoms included recurrent and intrusive memories and dreams of traumatic events; dissociative reactions; intense or prolonged psychological distress; marked physiological reactions to internal or external cues; avoidance behavior; persistent and exaggerated negative beliefs; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and persistent inability to experience positive emotions.  Further symptoms included irritable behavior and outbursts of anger, typically expressed as verbal or physical aggression; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbances.  He endorsed depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, and neglect of personal appearance and hygiene.  He was alert and fully oriented.  Grooming and clothing were not optimal.  Motor behavior was within normal limits.  Speech was normal.  Thought process was logical and coherent.  He denied suicidal or homicidal ideation.  Mood was irritable.  Insight and judgment were good.    

In August 2016, the Veteran was afforded a new VA examination in connection of his claim.  The examiner found the Veteran's PTSD to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner also diagnosed panic disorder, but stated that it was impossible to differentiate what portion of each symptom is attributable to each diagnosis and whether there is any clinical association between the diagnoses.  The Veteran continued to report the degree and quality of social relationships comparable to his most previous examination.  His living situation was essentially unchanged.  He was independent, but avoidance behavior and hyperarousal continued to restrict his activities.  He denied socializing with the exception of his mother and youngest son, which he saw approximately once per month.  He continued to neglect personal hygiene at times, bathing approximately once a week, although stating that sometimes he cannot even do that.  He denied any extracurricular activities.  He disliked being near people.  He reported that his most recent personal relationship had ended badly, with her getting a protective order against him in 2013.  He reported that he was still employed as a Veterans Service Officer, but that his employer wanted him to leave.  He reported irritability at work and conflicts with his supervisor and fellow employees.  He reported a physical altercation with the assistant director at work, and verbal altercations with a supervisor.  He reported incidents outside of work when people won't leave him alone.  He denied arrests or legal issues.  He reported isolationist behavior and sleep issues.  Intrusive recollections and nightmares were noted.  Panic attacks occurred 2-3 times per day.  Mood was characterized as "downcast."  
He denied active suicidal ideation or intent, but reported just wanting the distress to end.  He did acknowledge prior suicidal ideation due to panic and depression symptoms.  Symptoms reported included irritable behavior and angry outbursts, typically expressed as verbal or physical aggression toward people or objects; hypervigilance; problems with concentration; sleep disturbances; depressed mood; anxiety; panic attacks more than once a week; difficulty in establishing and maintaining effective work and social relationships; and neglect of personal appearance and hygiene.  Affect was constricted; mood dysphoric.  Thought process was coherent and logical, he denied hallucinations or delusions.  Judgment was not impaired.  

In light of the above, the Board finds that the Veteran's PTSD should be evaluated as 70 percent disabling for all periods on appeal.  Particularly, the Board notes that symptoms such as suicidal ideation, which specifically provides for a 70 percent rating, have been noted throughout the period on appeal, with the exception of the July 2014 VA examination.  Further, evidence suggests interference with work, mood, family, and judgment for all periods on appeal, indicating interference in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Particularly, the Veteran has been noted to have difficulty maintaining familial relationships, difficulty in the work environment, anxiety, depressed mood, frequent panic attacks, occasional hallucinations, feelings of detachment, and diminished social interactions.  He has engaged in physical altercations and on at least one occasion reported a protective order being taken against him.  At the very least, the Board finds that this shows issues most areas, particularly the areas of mood, family relationships, work, and judgment.  As such, a 70 percent disability rating should be assigned from the date of service connection.  38 C.F.R. § 4.130, DC 9411.
  
However, the Board has also determined that there is not total social and occupational impairment for any period of time such that a 100 percent schedular evaluation is warranted.  Particularly, there is no indication of gross impairment of thought processes or communication, and while hallucinations were noted in November 2012, they do not appear to be persistent.  Although he has reported some issues at work, he maintains employment.  Finally, since the date of service connection, there is no indication that the Veteran suffered memory loss for names of close relatives, his own occupation, or his own name.  No other symptoms shown demonstrate total social and occupational impairment.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating at any point in time on appeal.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).    

As for the question of whether the Veteran should be granted a separate rating for anxiety, which the Board included in the prior remand, the Board does recognize the separate panic disorder diagnosis given in August 2016, but finds that that condition does not consist of distinct symptoms separate from the Veteran's PTSD, as described by the August 2016 VA examiner.  Both panic attacks and anxiety are specifically considered among the Veteran's PTSD symptoms.  Thus, separate ratings for PTSD, anxiety disorder, and/ or panic disorder would constitute impermissible pyramiding.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule, such as anxiety, sleeplessness, his disturbances in mood, suicidal ideation, and social difficulty.  Thus, thus the manifestations of his PTSD are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for degenerative disc disease of the lumbar spine, irritable bowel syndrome with lactose intolerance, residuals of a left mandible fracture, glaucoma, eczema, chronic sinusitis, bilateral lower extremity sciatic radiculopathy, and chronic kidney disease.  There is no indication in the evidence of record that any of these conditions cause a collective effect on his PTSD.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's PTSD has resulted in symptomatology resulting in occupational and social impairment, with deficiencies in most areas, such as family relationships, judgment, work, and mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective familial and social relationships.  Accordingly, a 70 percent rating under 38 C.F.R. § 4.130, DC 9411, is appropriate for all periods on appeal.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)



ORDER

A 70 percent disability rating, but no more, for an acquired psychiatric disorder, characterized as PTSD, is granted for the period prior to August 8, 2016, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent from August 8, 2016, is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


